Citation Nr: 1025626	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  08-39 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
including as secondary to service-connected residuals of a neck 
injury with myositis.

2.  Entitlement to service connection for bilateral hearing loss, 
including as secondary to service-connected residuals of a neck 
injury with myositis.

3.  Entitlement to a disability rating in excess of 30 percent 
for service-connected residuals of a neck injury with myositis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to September 
1954.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from two rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  In a March 2007 rating decision, 
the RO, inter alia, denied service connection for a heart 
disorder.  In a January 2008 rating decision, the RO, inter alia, 
denied service connection for bilateral hearing loss and a heart 
disorder, and continued the 30 percent disability rating for 
residuals of a neck injury with myositis.  

The Veteran also had perfected an appeal of the RO's denial of 
service connection for gastritis; however, that issue was 
resolved in the Veteran's favor in an October 2008 rating 
decision.  The Veteran did not appeal either the initial rating 
or effective date assigned for that condition.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) (the Veteran must 
separately appeal these downstream issues).  Therefore, that 
issue is not before the Board.

Further, in an August 2009 rating decision, the RO denied a claim 
to reopen service connection for tinnitus, and a claim for 
service connection for radiculopathy of the right and left upper 
extremities.  In a January 2010 rating decision, the RO denied a 
claim to reopen service connection for osteoarthritis of cervical 
and lumbar spine with spina bifida C2 and spondylosis at C3-C4.  
The Veteran has not yet perfected an appeal of these claims by 
filing a notice of disagreement (NOD) and substantive appeal 
(e.g., VA Form 9 or equivalent statement).  See 38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 20.200 (2009).  Therefore, they 
are not before the Board.

The Board further notes that, in an Appellant's Brief dated in 
May 2010, the Veteran appeared to be raising an additional claim 
for service connection for costochondritis, including as 
secondary to his service-connected residuals of a neck injury 
with myositis.  This issue has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The Board notes that the Veteran had requested a hearing before 
RO personnel on two occasions.  Such hearings were scheduled to 
be held in April 2009 and June 2009; however, the Veteran 
canceled both hearings prior to their scheduled dates.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for bilateral hearing loss is 
REMANDED to the AOJ via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  There is no medical evidence of a current diagnosis of a 
heart disorder.

2.  The Veteran's service-connected residuals of a neck injury 
with myositis are not manifested by unfavorable ankylosis of the 
entire cervical spine.  


CONCLUSIONS OF LAW

1.  A heart disorder was not incurred in or aggravated by 
service, and is not proximately due to, the result of, or 
chronically aggravated by any service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310 (2009).   

2.  The criteria for a disability rating in excess of 30 percent 
for residuals of a neck injury with myositis have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 
4,71a, Diagnostic Code 5237 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of VCAA letters from the RO to the 
Veteran dated in January 2007, August 2007, and October 2007.  
These letters effectively satisfied the notification requirements 
of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by 
(1) informing the Veteran about the information and evidence not 
of record that was necessary to substantiate his claims, (2) 
informing the Veteran about the information and evidence the VA 
would seek to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Further, the VCAA letters dated in August 2007 and October 2007 
from the RO advised the Veteran that a disability rating and an 
effective date will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has 
received all required notice in this case, such that there is no 
error in content. 

However, the Board acknowledges the RO did not provide VCAA 
notice pursuant to Dingess, supra, until after the March 2007 
rating decision on appeal; thus, there is a timing error as to 
these additional VCAA notice.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  In Pelegrini II, the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Here, additional VCAA 
notice was provided in August 2007 and October 2007, after 
issuance of the initial unfavorable AOJ decision in March 2007.  
However, both the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) and the Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, with a subsequent 
readjudication of the claim, so that the essential fairness of 
the adjudication, as a whole, is unaffected because the appellant 
is still provided a meaningful opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield, 499 
F.3d at 1323 (Mayfield IV) (holding that a statement of the case 
(SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable due 
process and notification requirements if adequate VCAA notice is 
provided prior to the SOC or SSOC).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate notice or 
the lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, after initially providing VCAA notice in January 
2007, followed by subsequent VCAA and Dingess notice in August 
2007 and October 2007, the RO readjudicated the associated claims 
in an SOC dated in September 2007, and in SSOCs dated in June 
2009 and October 2009.  Thus, the timing defect in the notice has 
been rectified.  In any event, the Veteran has never alleged how 
any timing error prevented him from meaningfully participating in 
the adjudication of his claim.  As such, the Veteran has not 
established prejudicial error in the timing of VCAA notice.  See 
Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

With regard to the additional notice requirements for increased 
rating claims, as is the case here with the Veteran's claim for 
an increased rating for his neck disorder, a letter sent to the 
Veteran in August 2008 was compliant with the Court's decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In any event, 
the Federal Circuit Court recently vacated the Court's previous 
decision in Vasquez-Flores, concluding that generic notice in 
response to a claim for an increased rating is all that is 
required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 
(2009).  Regardless, overall, the Board is satisfied that the RO 
provided both generic and specific VCAA notice as to the 
increased rating claim when considering all of the VCAA letters 
provided.  

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), VA treatment records, 
and medical records from the Social Security Administration 
(SSA).  Private treatment records also have been associated with 
the claims file.  The Veteran also was provided VA examinations 
in connection with his claims.  He also was afforded, but 
canceled, several opportunities to provide testimony before RO 
personnel.  Finally, he has submitted numerous statements in 
support of his claims.  Thus, there is no indication that any 
additional evidence remains outstanding.  The duty to assist has 
been met.  38 U.S.C.A. § 5103A.  

Analysis - Service Connection

Service connection may be granted if it is shown that the Veteran 
suffers from a disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002).  See also Hickson v. West, 12 Vet. 
App. 247, 252 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 495-
496.  Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. 
§ 3.309(a) (listing applicable chronic diseases, including 
cardiovascular-renal disease, including hypertension).  This 
presumption, however, is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.   

A disability also can be service connected if it is proximately 
due to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  In addition, secondary service connection 
may also be established by any increase in severity (i.e., 
aggravation) of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected disease.  
38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. 
Reg. 52,744-52,747 (September 7, 2006).  A claim for secondary 
service connection requires competent medical evidence linking 
the asserted secondary disorder to the service-connected 
disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  See 
also Wallin v. West, 11 Vet. App. 509, 512 (1998) and McQueen v. 
West, 13 Vet. App. 237 (1999) (both indicating, like Velez, that 
competent medical nexus evidence is required to associate the 
secondary disorder with the service-connected disability).  

In short, in order to establish entitlement to service connection 
on a secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical evidence establishing a nexus (i.e., link) between 
the service-connected disability and the current disability. 
 Wallin v. West, 11 Vet. App. 509, 512 (1998).

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the effect 
that the claim is plausible; lay assertions of medical status 
generally do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See 
also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court has 
emphasized that, when a condition may be diagnosed by its unique 
and readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility determination 
as to whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

In this case, the Veteran asserts that he has a heart disorder 
that resulted from his service-connected cervical spine disorder.  
See, e.g., the Veteran's claim dated in December 2006 and notice 
of disagreement (NOD) received in August 2007.  

As previously mentioned, the first requirement for any service 
connection claim, including one for secondary service connection, 
is the existence of a current disability.  Boyer, 210 F.3d at 
1353; Brammer, 3 Vet. App. at 225.  In this regard, a VA 
examination dated in February 2007 found no diagnosis of a heart 
disorder.  The VA examiner indicated that the Veteran's chest 
pain was secondary to costochondritis, which is not a heart 
disorder.  See VA examination report dated in February 2007.  
Moreover, there is no evidence whatsoever of a current diagnosis 
of, or treatment for, a heart disorder or symptomatology thereof 
in post-service treatment records.  Although there are complaints 
of chest pain noted in post-service treatment records, there is 
no indication of a diagnosis of a heart disorder.  In this 
regard, although the Veteran is competent to state that he 
suffered symptoms of chest pain due to a heart disorder, there 
must be competent medical evidence where the determinative issue 
involves medical causation or a medical diagnosis.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Thus, absent evidence of a current 
disability, service connection cannot be granted for a heart 
disorder on a direct or secondary basis.  Boyer, 210 F.3d at 
1353; Brammer, 3 Vet. App. at 225.     

The Board emphasizes that, although the Veteran is competent to 
state that he has experienced symptoms of a heart disorder over 
time, he is not competent to render an opinion as to the medical 
etiology of any such disorder, absent evidence showing that he 
has medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Although the Veteran is entitled 
to the benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable where, 
as here, the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

Analysis - Increased Ratings

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as 
a whole, of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability, and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of his disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the present 
level of disability is the primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, the Court has held that VA's 
determination of the "present level" of a disability may result 
in a conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period the 
increased rating claim has been pending.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  That is, the Board must consider 
whether there have been times when the Veteran's disability has 
been more severe than at others.  If so, the Board may "stage" 
the rating.  The relevant temporal focus for adjudicating the 
level of disability of an increased-rating claim is from one year 
before the claim was filed (here, August 2006) until VA makes a 
final decision on the claim.  See Hart, supra.  See also 
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional functional 
loss the Veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Such factors include more or less movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  A 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 
85 (1997).  

Here, the Veteran seeks a disability rating in excess of 30 
percent for his service-connected residuals of a neck injury with 
myositis, currently rated under Diagnostic Code 5237 (lumbosacral 
or cervical strain).  38 C.F.R. § 4.71a.  This rating is 
effective from September 26, 2003.  The Board notes that the 
criteria for spine disorders were amended in September 2003.  See 
67 Fed. Reg. 54,345-54,349 (August 22, 2002); 68 Fed. Reg. 51,454 
(August 27, 2003).  In this case, the Veteran's claim for an 
increased rating was received in August 2007, subsequent to the 
final amendments.  Thus, only the most current version of the 
rating criteria (i.e., the September 2003 amendments) is 
applicable. 

Pursuant to the rating criteria that pertain to disabilities of 
the spine, Diagnostic Codes 5235 - 5243 are to be rated in 
accordance with the General Rating Formula for Diseases and 
Injuries of the Spine (General Formula), unless Diagnostic Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes (Formula for 
Incapacitating Episodes).  The General Formula pertains to spine 
disabilities with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  A 30 percent 
disability rating is warranted when there is forward flexion of 
the cervical spine 15 degrees or less, or favorable ankylosis of 
the entire cervical spine.  A 40 percent disability rating is 
warranted when there is unfavorable ankylosis of the entire 
cervical spine; or forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is warranted when there 
is unfavorable ankylosis of the entire thoracolumbar spine.  A 
maximum 100 percent disability rating is warranted when there is 
unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 - 5243.

A review of the evidence initially reveals no VA treatment 
records concerning the cervical spine in 2006 or 2007.  A private 
computed tomography (CT) scan of the cervical spine dated in June 
2006 revealed degenerative disc disease, spur formation, 
degenerative spondylotic changes, disc protrusion, and 
osteoarthrosis.  See CT scan report from Quadrangle Imaging dated 
in June 2006.

A VA examination dated from February 2007 shows the Veteran 
complained of chronic neck pain.  He complained of urinary 
urgency, nocturia, obstipation, erectile dysfunction, numbness, 
paresthesias, fatigue, decreased motion, stiffness, weakness, 
spasms, and pain.  He also reported weekly, severe flare-ups that 
lasted from one to two days.  He used a soft collar.  Examination 
of the cervical spine revealed spasms, atrophy, guarding, pain 
with motion, tenderness, and weakness.  There was no cervical 
ankylosis.  The range of motion for the cervical spine was 20 
degrees in flexion, with pain beginning at zero degrees and 
ending at 20 degrees; 20 degrees in extension, with pain 
beginning at zero degrees and ending at 20 degrees; 20 degrees in 
right lateral flexion, with pain beginning at zero degrees and 
ending at 20 degrees; 15 degrees in left lateral flexion, with 
pain beginning at zero degrees and ending at 15 degrees; 20 
degrees in right lateral rotation, with pain beginning at zero 
degrees and ending at 20 degrees; and 15 degrees in left lateral 
rotation, with pain beginning at zero degrees and ending at 15 
degrees.  There was pain on active motion and after repetitive 
use, but no additional loss of motion on repetitive use.  
Lasegue's sign was negative.  See VA examination report dated in 
February 2007.  

Another VA examination in September 2008 revealed that the 
Veteran continued to complain of cervical pain.  He also 
complained of urinary urgency, nocturia, erectile dysfunction, 
numbness, fatigue, decreased motion, stiffness, weakness, spasms, 
and pain.  He reported daily flare-ups that lasted for hours.  
Examination of the cervical spine revealed spasms, guarding, pain 
with motion, tenderness, and weakness.  The range of motion for 
the cervical spine was 10 degrees in flexion, with pain beginning 
at zero degrees and ending at 10 degrees; 10 degrees in 
extension, with pain beginning at zero degrees and ending at 10 
degrees; 15 degrees in right lateral flexion, with pain beginning 
at zero degrees and ending at 15 degrees; 15 degrees in left 
lateral flexion, with pain beginning at zero degrees and ending 
at 15 degrees; 15 degrees in right lateral rotation, with pain 
beginning at zero degrees and ending at 20 degrees; and 15 
degrees in left lateral rotation, with pain beginning at zero 
degrees and ending at 15 degrees.  See VA examination report 
dated in September 2008.

In February 2009, the Veteran complained of exacerbation of his 
neck pain.  A May 2009 X-ray taken of the cervical spine revealed 
narrowing of the C3-C4 and C4-C5 intervertebral spaces.  Bridging 
spurs were identified at these levels.  There was sclerosis of 
the opposing endplates and at theapophyseal joints throughout.  
In July 2009, VA treatment records show he received physical 
therapy for lumbar and cervical spine with history of lumbar 
spondylosis and cervical stenosis.  See VA treatment records 
dated from February 2009 to July 2009.  

A recent VA examination dated in September 2009 indicated 
complaints of sharp, stabbing pain in the cervical spine that 
radiated to the head and that lasted for hours.  The pain 
occurred daily.  The Veteran used bilateral forearm crutches for 
ambulation.  He reported symptoms of decreased motion, stiffness, 
weakness, spasms, and pain.  He also reported weekly flare-ups 
that lased for hours.  Examination of the cervical spine revealed 
spasms, pain with motion, and tenderness, but no guarding or 
weakness.  Motor and sensory examinations of the upper 
extremities revealed no impairment.  The range of motion for the 
cervical spine was 20 degrees in flexion, 5 degrees in extension, 
10 degrees in right lateral flexion, 10 degrees in left lateral 
flexion, 13 degrees in right lateral rotation, and 15 degrees in 
left lateral rotation.  There was objective evidence of pain on 
active range of motion and following repetitive motion.  There 
also was objective evidence of additional limitation of motion 
after three repetitions of range of motion, with the most 
important factor being pain.  The range of motion of the cervical 
spine after repetitive motion was as follows:  15 degrees in 
flexion, 3 degrees in extension, 5 degrees in right lateral 
flexion, 5 degrees in left lateral flexion, 5 degrees in right 
lateral rotation, and 10 degrees in left lateral rotation.  
Lasegue's sign was negative.  See VA examination report dated in 
September 2008.

Overall, as to orthopedic manifestations of the Veteran's 
cervical spine disorder,  there is no evidence of record showing 
unfavorable ankylosis of the entire cervical spine, warranting a 
higher 40 percent rating; unfavorable ankylosis of the entire 
thoracolumbar spine, warranting a higher 50 percent evaluation; 
or unfavorable ankylosis of the entire spine, warranting a higher 
100 percent evaluation.  

With regard to functional loss, the Veteran used crutches for 
ambulating.  However, the September 2009 VA examiner found no 
atrophy, guarding, or weakness.  Further, although there was 
additional limitation of motion due to pain, there was no 
additional limitation due to fatigue, weakness, incoordination or 
lack of endurance.  There was no paresthesia or ankylosis.  
Lasegue's sign was found to be negative.  See VA examination 
reports dated in September 2008 and September 2009.  Thus, in 
light of the medical evidence, the Board finds that the Veteran's 
functional loss is adequately represented in the 30 percent 
rating for orthopedic manifestations of his disability.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.

The Board also finds that, although other diagnostic codes for 
spine disabilities provide for disability ratings beyond 30 
percent, they are inappropriate for the facts of this case as the 
Veteran does not contend - and the VA examinations of record do 
not establish a nexus between the Veteran's service-connected 
residuals of a neck injury with myositis and - vertebral fracture 
or dislocation (Diagnostic Code 5235), sacroiliac injury and 
weakness (Diagnostic Code 5236), spinal stenosis (Diagnosic Code 
5238), spondylolisthesis or segmental instability (Diagnostic 
Code 5239), ankylosing spondylitis (Diagnostic Code 5240), spinal 
fusion (Diagnostic Code 5241), degenerative arthritis of the 
spine (Diagnostic Code 5242), or intervertebral disc syndrome 
(5243).  Therefore, these diagnostic codes will not be applied.  
See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic 
code should be upheld if it is supported by explanation and 
evidence).

In summary, the Board finds that the preponderance of the 
evidence is against a disability rating in excess of 30 percent 
for the Veteran's service-connected residuals of a neck injury 
with myositis.  38 C.F.R. § 4.3.  

The Board adds that based on the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), it has considered whether a 
further staged rating is appropriate.  The Board does not find 
that the Veteran's cervical spine disability should be increased 
for any other separate period based on the facts found during the 
appeal period.  

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1).  The Board finds no 
evidence that the Veteran's residuals of a neck injury with 
myositis markedly interferes with his ability to work.  The 
September 2009 VA examiner noted that the Veteran has worked 
part-time for his current employer for five to 10 years, with one 
week lost from work in the past 12 months.  Furthermore, there is 
no evidence of exceptional or unusual circumstances, such as 
frequent hospitalizations, to suggest that the Veteran is not 
adequately compensated for his disabilities by the regular Rating 
Schedule.  VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 (disability 
ratings are based on the average impairment of earning capacity).  


ORDER

Service connection for a heart disorder is denied.

A disability rating in excess of 30 percent for residuals of a 
neck injury with myositis is denied.


REMAND

Before addressing the merits of the issue regarding service 
connection for bilateral hearing loss, including as secondary to 
the service-connected residuals of a neck injury with myositis, 
the Board finds that additional development of the evidence is 
required.

In this instance, this case must be remanded for clarification of 
the February 2007 VA examination of the Veteran's bilateral 
hearing loss.  Specifically, the Veteran has asserted that his 
bilateral hearing loss is the result of his service-connected 
residuals of a neck injury with myositis.  During the February 
2007 VA examination, the Veteran reported noise exposure during 
military service.  In this regard, the Veteran is competent to 
provide testimony regarding the acoustic trauma he experienced 
during service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Such lay 
testimony should be taken into account in the adjudication of a 
claim for service connection.     

Furthermore, upon examination, the February 2007 VA examiner 
found bilateral sensorineural hearing loss within VA standards.  
38 C.F.R. § 3.385.  The VA examiner then opined as to whether the 
Veteran's diagnosed tinnitus was secondary to his service-
connected residuals of a neck injury with myositis; however, he 
offered no such opinion for the Veteran's bilateral hearing loss.  

In this regard, the February 2007 VA examiner indicated that 
there is data that tinnitus may be associated with neck injury, 
exposure to acoustic trauma, or long-term use of medications for 
pain.  The Board also notes that, in an October 2008 rating 
decision, the RO granted service connection for gastritis as 
secondary to medications used for the service-connected residuals 
of a neck injury with myositis.  Thus, the Board finds that a 
remand is necessary to obtain a medical nexus opinion as to 
whether the Veteran's bilateral hearing loss is similarly 
associated with his neck injury, reported acoustic trauma, or 
long-term use of medications for pain. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Request that the previous February 
2007 VA audiology examiner provide an 
addendum to his or her previous opinion, 
if that physician is still available.  The 
claims file, including a complete copy of 
this remand, must be made available for 
review of the Veteran's pertinent medical 
history.  

Specifically, the examiner should provide 
a clarification as to the following:

(a)  Is the Veteran's current bilateral 
hearing loss at least likely as not 
proximately due to, or the result of, his 
service-connected residuals of a neck 
injury with myositis or any medication he 
is currently using for his service-
connected residuals of a neck injury with 
myositis?

(b)  Alternatively, if the VA examiner 
finds that the Veteran's bilateral hearing 
loss is not due to his service-connected 
residuals of a neck injury with myositis 
or any medication associated with his 
service-connected residuals of a neck 
injury with myositis, the VA examiner is 
requested to state whether the Veteran's 
bilateral hearing loss is aggravated by 
[that is, permanently increased in 
severity as a result of] his residuals of 
a neck injury with myositis or any 
medication he is currently using for his 
service-connected residuals of a neck 
injury with myositis?  

(d)  Or, if the VA examiner finds that the 
Veteran's bilateral hearing loss is not 
proximately due to, the result of, or 
aggravated by, his residuals of a neck 
injury with myositis or any medication he 
is currently using for his service-
connected residuals of a neck injury with 
myositis, is it at least as likely as not 
the Veteran's bilateral hearing loss is 
due to his military service, including any 
acoustic trauma to which he was exposed?

A complete rationale should be provided 
for any opinion given.  

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but that the weight 
of medical evidence both for and against a 
conclusion such as causation is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
discuss the rationale of the opinion, 
whether favorable or unfavorable, based on 
the findings on examination and 
information obtained from review of the 
record. 

Another VA examination is not necessary in 
order to provide this opinion, unless the 
previous VA examiner listed on the 
February 2007 report is unavailable, and a 
new examiner indicates a physical 
examination is necessary in order to 
adequately answer the question posed. 

2.  Readjudicate the Veteran's claim for 
service connection for bilateral hearing 
loss, including as secondary to his 
service-connected residuals of a neck 
injury with myositis, in light of the 
additional nexus opinion provided and any 
additional medical evidence received since 
the SSOC in October 2009.  If the claim is 
not granted to the Veteran's satisfaction, 
send him and his representative an SSOC.  
It must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
The Veteran should be given an opportunity 
to respond to the SSOC before returning 
the file to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


